


110 HR 3228 IH: To require the Nuclear Regulatory Commission to retain

U.S. House of Representatives
2007-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3228
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2007
			Mrs. Lowey (for
			 herself, Mr. Hall of New York,
			 Mr. Engel, and
			 Mr. Hinchey) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require the Nuclear Regulatory Commission to retain
		  and redistribute certain amounts collected as fines.
	
	
		1.Use of fundsThe Nuclear Regulatory Commission shall
			 retain amounts collected for safety-related fines, and shall distribute those
			 amounts to counties for maintaining radiological emergency preparedness plans
			 required in connection with the nuclear facility with respect to which the
			 fines were collected.
		
